SCHELL, Chief Judge.

ORDER CLARIFYING PRACTICE AND PROCEDURE ORDER NO. 5

This matter is before the court on Defendants’ Motion for Clarification of Practice and Procedure Order No. 5 filed on May 21, 1997. The court signed the Order Granting Defendants’ Motion for Clarification of Practice and Procedure Order No. 5 on May 22, 1997. Plaintiffs filed a response to Defendants’ motion on May 23, 1997. Defendants filed a reply on May 27, 1997. Upon receipt of Plaintiffs’ response, the court is of the opinion that it acted prematurely in granting Defendants’ motion without considering the time necessary for the plaintiffs to provide additional information concerning healthcare providers who treated plaintiffs from the time of Norplant insertion to the present. Therefore, the court WITHDRAWS its Order Granting Defendants’ Motion for Clarification of Practice and Procedure Order No. 5
On January 20, 1997, the court signed Practice and Procedure Order No. 5 which enabled Defendants to serve interrogatories seeking in part information concerning Plaintiffs’ healthcare providers. Defendants ask the court to clarify Practice and Procedure Order No. 5 to require that the answer to Interrogatory No. 1 provide information on every healthcare provider treating or examining the plaintiff for any reason during the ten (10) year period prior to insertion of Norplant and during the period of time from the date of insertion of Norplant to the present.1
Upon consideration of the motion, response, and reply, the court WITHDRAWS its Order Granting Defendants’ Motion for Clarification of Practice and Procedure Order No. 5 and issues this Order Clarifying Practice and Procedure Order No, 5. The court authorizes Defendants to serve interrogatories seeking information concerning healthcare providers who have treated or examined the plaintiffs for any reason during *481the period of time from the date of insertion of Norplant to the present. Further, the court allows Plaintiffs 60 days from the service of interrogatories to respond; provided that no law firm shall be required to respond to requests for more than 100 plaintiffs in any 60-day period; except that, if a law firm represents more than 600 plaintiffs, it shall divide the total number of such plaintiffs by six, and the dividend shall be the number of plaintiffs for whom responses shall be made every 60 days.

. Interrogatory No. 1 currently reads:
For every health care provider by whom you have been treated or examined for any reason whatsoever during the ten (10) years prior to insertion of Norplant, please state the following:
(a) The names, addresses, fields of practice, and reasons for consulting each such provider;
(b) The dates that you saw each such provider. Defs.' Mot. for Clarification of Practice and Procedure Order No. 5 Ex. B (attaching sample answers to interrogatories).